On Application for Rehearing

ADAMS, Justice.
Petitioner Taylor Coal Company calls to our attention that the opinion in this case recited that Taylor Coal Company failed to file a brief on appeal and its appeal was dismissed. This was not an accurate statement of the facts. That portion of the opinion is hereby corrected. This correction, however, does not undermine the fundamental facts and conclusions upon which the opinion was based.
*11We have carefully reviewed the able arguments for rehearing made by petitioners, but considering all of the facts and circumstances surrounding this case, we are of the opinion that mandamus does not lie.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
TORBERT, C. J., and FAULKNER, AL-MON and EMBRY, JJ., concur.